Citation Nr: 1000066	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1948 to August 
1952; he died in May 2005.  The appellant is the Veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs Regional Office in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record at the time of the Veteran's death 
does not establish that the Veteran was in need of regular 
aid and attendance, or that he was housebound, due to a 
service-connected disability.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of 
being in need regular of aid and attendance or by reason of 
being housebound, for accrued benefits purposes, have not 
been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107, 5121 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.351, 3.352, 3.1000 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2005, the Veteran initiated an informal claim by 
requesting SMC for aid and attendance during a May 2, 2005 
treatment visit.  The treating physician stated that the 
Veteran was eligible and agreed to complete the necessary 
form, which was received by the RO on May [redacted], 2005, two days 
after the Veteran's death.  In July 2005, the RO denied the 
claim on appeal, finding that the claim for SMC for aid and 
attendance was received after the Veteran's death and that 
the claim was based upon a non-service-connected disability.

The appellant asserts that she is entitled to accrued 
benefits.  She argues that the Veteran was entitlement to 
special monthly compensation based on the need for aid and 
attendance.

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121 (as in effect on 
and after December 16, 2003); 38 C.F.R. § 3.1000.  The Board 
notes that Congress recently amended 38 U.S.C.A. § 5121 to 
repeal a two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  This change applies only to deaths 
occurring on or after the date of enactment, December 16, 
2003, as is the case here.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003), codified at 38 U.S.C. § 5121(a).

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or the evidence 
physically or constructively of record at the time of the 
veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 
13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, 
the appellant cannot furnish additional evidence that could 
be used to substantiate her claim, and VA could not develop 
additional evidence that would substantiate the claims of 
entitlement to accrued benefits.  "Evidence in the file at 
date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  38 C.F.R. § 3.1000(d)(4); 
see also Hayes v. Brown, 4 Vet. App. 353 (1993).

The Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In addition, an application for 
accrued benefits must be filed within 1 year after the date 
of death.  38 C.F.R. § 3.1000(c).

The medical evidence of record at the time of the Veteran's 
death consists of his service treatment reports, and VA and 
non-VA reports, dated between 1952 and 2005.  VA records show 
that the Veteran was treated for metastatic lung cancer 
beginning in 2004 to the time of his death in May 2005.  Lung 
cancer is cited as the cause of death on the Veteran's death 
certificate.

The Board notes that the RO was erroneous in its finding that 
the claim was not initiated before the Veteran's death.  VA 
has constructive knowledge of treatment records at VA 
facilities, and the Veteran's VA treatment records clearly 
indicate that an aid and attendance examination was completed 
on May 2, 2005.  The same treatment record notes the 
Veteran's specific request for aid and attendance and the 
physician's opinion that the Veteran was eligible.  The Board 
finds that the claim was indeed initiated before the 
Veteran's death on May [redacted], 2005.

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

The critical question to be determined in this case is 
whether the Veteran's service-connected disabilities have 
resulted in the need for regular aid and attendance of 
another person because of resultant helplessness due to 
mental and/or physical impairment.  Based on its review of 
the record, the Board concludes that the criteria have not 
been met.

The Veteran died in May 2005.  At the time of his death, 
service connection was in effect for residuals of a gunshot 
wound to the right buttock, muscle group XVII, with compound 
fracture of the right femur, evaluated as 50 percent 
disabling; traumatic arthritis of the right knee, evaluated 
as 10 percent disabling; and scars to the right leg, right 
femur, and left ilium, evaluated as noncompensably disabling.  
The Veteran's combined rating was 60 percent.  In addition, 
TDIU was in effect, with an effective date of July 6, 1971.  
TDIU can be considered a total disability rating for purposes 
of housebound benefits.  See Bradley v. Peake, 22 Vet. App. 
280 (2008).  However, the Veteran did not have a second 
disability rating evaluated as 60 percent or more disabling 
that is separate and distinct from the service-connected 
gunshot wound residuals (rated 60 percent disabling), which 
was the basis for the grant of TDIU.  Accordingly, accrued 
benefits cannot be awarded on this potential theory of 
entitlement.  38 C.F.R. § 3.350(i).  

A May 2005 VA report for aid and attendance indicated that 
the Veteran was suffering from lung cancer that had 
metastasized to the brain and liver.  The Veteran was 
receiving in home hospice care and was bedbound 24 hours per 
day, with total care for all activities of daily life.  He 
was typically nonresponsive except for extremely short 
periods of time and bedbound due to his terminal diagnosis.  
He required turning and repositioning every 2 hours, and he 
required total care for bathing, dressing, and grooming, and 
was incontinent in bowel and bladder.  He had very short 
periods when he was awake but was otherwise nonresponsive.  
Any speech was confused in content.  The examining physician 
certified that the Veteran required daily personal health 
care services of a skilled provider without which the Veteran 
would require a hospital, nursing home, or other 
institutional care.  

While the Veteran clearly required aid and attendance, as 
discussed above, the Veteran's lung cancer was not a service 
connected disability and thus, is not subject to special 
monthly compensation based on aid and attendance, only 
providing evidence against this claim as it indicates a non-
service-connected disability.  This evidence weighs against 
the claim as it tends to show that the Veteran was not in 
need of regular aid and attendance for any of his service-
connected disabilities.

A thorough review of the Veteran's VA treatment reports do 
not reveal that any of the Veteran's service-connected 
disabilities rendered him in need of regular aid and 
attendance.  The competent medical evidence of record does 
not indicate that the Veteran's service-connected 
disabilities alone rendered him bedridden, or unable to care 
for his daily personal needs or to protect himself from the 
hazards of daily living without assistance from others.  
Rather, the evidence indicates that the Veteran required aid 
and assistance due to his nonservice-connected disability or 
disabilities.  The post-service medical record provides 
evidence against this claim.

In this case, the Veteran was service-connected for 
arteriosclerotic heart disease with coronary insufficiency, 
rated 60 percent from October 7, 2004, and hypertension, 
rated 10 percent from March 9, 2006. The Veteran was also 
granted a TDIU from October 7, 2004. Secondly, there is no 
evidence that the Veteran is permanently and substantially 
confined to his immediate premises. Thus, the preponderance 
of the evidence is against the claim for SMC on the basis of 
being housebound.

In short, the Veteran was not housebound due to service-
connected disabilities, and although he required regular aid 
and attendance, the record does not support a conclusion that 
the reason for that profound level of disability was, in 
fact, due to his service-connected disabilities alone.  
Hence, the preponderance of the evidence of record is against 
the appellant's claim for entitlement to SMC based on aid and 
attendance, for accrued benefits purposes, and her claim must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

When addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in June 2005.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced her in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

The appeal is denied.


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


